Case 2:20-cv-04709-RSWL-KS Document 20 Filed 09/21/20 Page 1 of 2 Page ID #:114

                                                                    JS-6
     Case 2:20-cv-04709-RSWL-KS Document 20 Filed 09/21/20 Page 2 of 2 Page ID #:115



 1 judgment is entered in favor of Plaintiff and against
 2 Defendant, in accordance with this Court’s previous
 3 Order granting Plaintiff’s Application for Default
 4 Judgment as to Plaintiff’s ADA claim.                   Attorneys’ fees
 5 are awarded to Plaintiff in the amount of $1,445.00.
 6 The Court also awards costs to Plaintiff in the amount
 7 of $538.00.
 8          Furthermore, the Court GRANTS Plaintiff’s request
 9 for entry of an injunction, and IT IS HEREBY ORDERED,
10 ADJUDGED, and DECREED that Defendant shall provide
11 accessible parking at the Property, located at 7535
12 Laurel Canyon Boulevard, North Hollywood, California
13 91605, in compliance with the Americans with
14 Disabilities Act Accessibility Guidelines.
15          As no Defendants remain, the Clerk shall close this
16 matter.
17
18 IT IS SO ORDERED.
19
20 DATED: September 21, 2020                     /s/ Ronald S.W. Lew
21                                             HONORABLE RONALD S.W. LEW
                                               Senior U.S. District Judge
22
23
24
25
26
27
28
                                           2
